Title: From George Washington to Brigadier General Silas Newcomb, 22 October 1777
From: Washington, George
To: Newcomb, Silas



Sir
Head Qrs [Whitpain Township, Pa.] Octob. 22: 1777

The Enemy seem determined to possess themselves, if possible, of the Forts on the River. Their Operations against Fort Mifflin have been carried on for several days with unremitted attention, and from Various accounts they mean to storm Red Bank or to invest It. For this purpose, it is confidently said, that a pretty considerable Detachment crossed the River yesterday morning. It is of infinite importance to us, to prevent them from effecting these Objects, I therefore request you to give every aid in your power to that end. If they have or attempt to invest the Fort, I hope you will be able to fall on their Rear with such a respectable number of Militia as to make them decline the project, and if that should not be the case, it may be the means of further detachments being sent from the City to their support, which will afford us perhaps a favourable Opportunity of striking a successful blow. I will not enlarge, upon the subject. You are sufficiently impressed with the importance of It, and I trust you will exert yourself to render every service you can. The earliest aid should be given. delay may bring on a loss extremely interesting in its nature and irreparable. I am Sir Yr Most Obedt sert

G. W——n


P.S. I cannot forbear observing to you, & the Inhabitants of jersey the dreadful consequences that must follow should the Enemy keep possession

of Phi[l]a., & that if they get Red Bank into their hands, a considerable force must consequently be kept there by them, to the distress & terror of those within their reach, this I hope will stimulate the Militia to a speedy & Vigorous opposition.
I must request that you do ev[er]y thing in yr Power to throw in supplies of Provision to Fort Mifflin & Red Bank, this I conceive to be a matter of the utmost importance, as the Enemy may intend to starve them out.

